Order entered January 24, 2020




                                                   In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                          No. 05-19-00934-CR

                    CHRISTOPHER JUSTIN SCARBOROUGH, Appellant

                                                    V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 199th Judicial District Court
                                        Collin County, Texas
                               Trial Court Cause No. 199-82799-2019

                                                   ORDER
        The record in this appeal was due September 21, 2019. Before the Court is the January
22, 2020 fourth request of court reporter LaToya Young-Martinez for an extension of time to file
the reporter’s record. We GRANT the request and ORDER the reporter’s record filed by 5:00
p.m. on January 28, 2020.
        If the reporter’s record is not filed by that date, the Court will order Ms. Young-Martinez
not to sit until the reporter’s record is filed.
        We DIRECT the Clerk to send copies of this order to the Honorable Angela Tucker,
Presiding Judge, 199th Judicial District Court; LaToya Young-Martinez, court reporter; and
counsel for all parties.
                                                            /s/   ROBERT D. BURNS, III
                                                                  CHIEF JUSTICE